Citation Nr: 0900390	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-17 563	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

Entitlement to special monthly compensation based upon a 
demonstrated need for aid and attendance or upon housebound 
status.

(The issue of entitlement to an effective date earlier than 
November 18, 1999, for the award of a total disability rating 
based upon individual unemployability due to service-
connected disabilities is addressed in a separate decision, 
under a different docket number.)


REPRESENTATION

Veteran represented by:	[redacted]



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.  He was awarded the Combat Infantry Badge, among other 
decorations, for his service in Vietnam.

The issue of entitlement to a disability rating in excess of 
50 percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran is not capable of protecting himself from the 
hazards of daily living due to impairment arising from his 
service-connected back disability.  


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person have been met.  38 U.S.C.A. §§ 1114, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.350, 3.353(a) 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The law permits an increased rate of compensation to veterans 
who are in need of regular aid and attendance.  38 U.S.C.A. § 
1114.  Determinations as to need for aid and attendance must 
be based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  inability of claimant to dress 
or undress himself (herself), or to keep himself (herself) 
ordinarily clean and presentable, frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in  
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352.

Service connection is in effect for herniated nucleus 
pulposes with degenerative disc disease of the lumbosacral 
spine, rated as 60 percent disabling; PTSD, rated as 
50 percent disabling; hepatitis C, rated as 20 percent 
disabling; and hemorrhoids, rated as noncompensable. 

The evidence of record shows that it is the veteran's 
service-connected back disability which causes him the most 
difficulty with activities of daily living.  According to the 
reports of a June 2006 aid and attendance VA examination and 
a June 2006 PTSD examination, the veteran requires assistance 
from his wife to rise from his bed, chair, and the toilet.  
He experiences difficulty in walking, due to his back 
problems and to muscle atrophy resulting from disuse and 
apparently spends much of his time in a wheelchair.  The 
report of the June 2006 aid and attendance VA examination 
contains the following opinion of the examining physician:  

In my medical opinion, this veteran is 
totally disabled.  Presently, the veteran 
lacks the ability to dress and undress 
himself and keep himself ordinarily clean 
and presentable.  He requires a cane and a 
wheelchair in order to ambulate.  He lacks 
the ability to leave his residence.  He 
requires the attendance of his [wife] to 
attend to the wants of nature.  He is not 
capable of protecting himself from the 
hazards of daily living due to his service-
connected disabilities.

Based upon this medical opinion, as it is supported by the 
other medical evidence of record, the Board finds that the 
veteran is indeed so helpless as to need regular aid and 
attendance.  We therefore hold that an award of special 
monthly compensation based upon this need is warranted.  
Because the aid and attendance benefit is paid at a higher 
rate than the housebound benefit, the claim for housebound 
benefits is rendered moot, and no further analysis is 
required.


ORDER

Special monthly compensation based on the need for regular 
aid and attendance of another person is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.



REMAND

Historically, service connection for PTSD was granted in a 
December 2001 rating decision based upon medical evidence 
showing the veteran suffered from PTSD related to his combat 
experiences in Vietnam.  A 50 percent disability rating was 
assigned at that time and has remained in effect since then.  
In April 2006, the veteran's attorney submitted a claim for 
an increased disability rating, contending that because the 
veteran carries a Global Assessment of Functioning (GAF) 
Score of 50, he should automatically be awarded a 100 percent 
disability rating.  A statement from a private physician, 
expressing his opinion to this effect was submitted as well.  
We note that the veteran's current agent representative 
continues to press this same argument.  

During the appeal period, the veteran sought medication 
treatment only for his PTSD symptoms.  He did not attend 
therapy sessions.  VA pharmacy records show he was given 
several prescription medications for PTSD symptoms and for 
depression.  However, during a January 2008 VA examination, 
he reported having been prescribed two other mood-calming 
medications by a private psychiatrist, which he was unable to 
afford, so he wasn't taking them.  The claims file does not 
currently contain any records reflecting such a prescription 
from a private psychiatrist.  In light of the fact that the 
veteran does not attend therapy sessions at the VA, the 
possibility that he seeks therapy from other sources, is one 
which cannot be ignored, if VA is to fully understand the 
extent of the impairment arising from the veteran's PTSD for 
purposes of assigning the most accurate disability rating.  
Thus, upon remand, all records from the private psychiatrist 
should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
2005.  After securing the necessary 
release, the RO should obtain these 
records for inclusion in the claims file.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  Any additional evidentiary 
development which may become apparent 
should be accomplished at this point.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


